Citation Nr: 1012068	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of Hepatitis 
C.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
February 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2007 
rating decision of the VA Regional Office (RO) in North 
Little Rock, Arkansas.

In June 2008, the Board reopened the claim of service 
connection for hepatitis C and denied the issue de novo.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims.  In a Memorandum Decision dated in October 
2009, the Veterans Claims Court set aside the Board's June 
2008 decision and remanded the matter to the Board for 
further development, specifically, a medical examination and 
readjudication.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Consistent with the Memorandum Decision, the Board finds that 
a VA examination is required pursuant to VA's duty to assist 
and that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in correspondence from the Veteran received in 
March 2010, the appellant requested assistance in obtaining 
February 1964 hospital record from Fort Polk.  The hospital 
report is not contained within the service treatment records; 
therefore, an attempt should be made to retrieve this 
clinical data.  Therefore, a request for the Veteran's 
February 1964 hospital record should be directed to the Fort 
Polk, Louisiana hospital.  

The Board also finds that the RO should once again contact 
the National Personnel Records Center for any of the 
Veteran's records that may have become associated with the 
his file since the last receipt of records in November 2000.

Accordingly, the case is REMANDED for the following actions:

1.  Send a direct request to Fort Polk, 
Louisiana, for all of the Veteran's 
medical records that may be in its 
possession, to include those that may 
be on microfiche or are retired, 
particularly regarding a 
hospitalization in February 1964.

2.  Request that the National Personnel 
Records Center perform another search 
for any additional service treatment 
records for the Veteran.

3.  Following a reasonable period 
of time for responses from the 
above, schedule the Veteran for an 
examination.  The claims folder and 
a copy of this remand must be made 
available to and be reviewed by the 
examiner.

After reviewing the claims folder 
and examining the Veteran, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (a 50 percent or 
better probability) that hepatitis 
C had its onset during the 
Veteran's service between 1964 and 
1966.

The examiner should provide a full 
rationale for the opinion and 
reference the specific facts relied 
upon in reaching his or her 
conclusion.

4.  If the benefit sought on appeal 
is not granted, issue a 
supplemental statement of the case 
before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

